DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grillo et al (US 7279984 B2) (hereinafter, Grillo)  in view of Kobayashi (US 6639473 B1).
Regarding claim 1:
Grillo (Fig. 1) teaches an automatic gain control circuit, comprising: a linear-to-log conversion circuit (e.g. converter CONV_VI); a current amplifier circuit (e.g. amplifier AMPLI_II) comprising a current input terminal coupled to an output terminal of the linear-to-log conversion circuit.
Grillo does not an amplitude sense circuit comprising: an input terminal coupled to an output terminal of the current amplifier circuit; and an output terminal coupled to a gain control input terminal of the current amplifier circuit.
Kobayashi (Fig. 6) teaches a gain amplifier circuit comprising a current amplifier (e.g. elements 102 & 104)  which includes an amplitude sense circuit (e.g. form by elements transistors Q9 , Q10, resistors R3-R6 which being connected to OUT1 and OUT2) comprising: an input terminal (base terminals of Q9 & Q10) coupled to an output terminal (OUT1, OUT2) of the current amplifier circuit; and an output terminal (e.g.  a junction terminal between R3 and R7) coupled to a gain control input terminal (see terminal BAL2) of the current amplifier circuit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the a current amplifier circuit as shown in Fig. 1 of Grillo by replace the broad current amplifier circuit  with the teaching of current amplifier circuit of Kobayashi for the benefits of improving DC offset adjustment and reducing waveform distortion, hence improving overall circuit performance and stability.
Regarding claim 2:
The combination (Grillo & Kobayashi) further teaches a capacitor (e.g. CFILTER2) comprising: a first terminal (a top terminal) coupled to the output terminal of the amplitude sense circuit; and a second terminal (bottom terminal) coupled to a common voltage source (ground).
Regarding claim 8:
The combination (Grillo & Kobayashi) further teaches wherein the current amplifier circuit comprises: a first transistor (Q2)  comprising: a first terminal (base) coupled to the current input terminal of the current amplifier circuit; and a second terminal (collector) coupled to the output terminal of the current amplifier circuit (via a transistor Q7); and a second transistor (Q4) comprising: a first terminal (collector) coupled a third terminal (emitter terminal) of the first transistor (Q2); a second terminal (base terminal of Q4) coupled to the gain control input terminal (BAL2) of the current amplifier circuit; and a third terminal (emitter terminal) coupled to a common voltage source (via transistor Q6 to ground).
Regarding claim 17:
The combination (Grillo & Kobayashi) teaches an angular position sensor circuit (which considered as preamble no patent weigh is given), comprising: an input terminal (e.g. VINx, Fig. 1 of Grillo); analog front-end circuitry (e.g. broadly, Rin, it noted that no specific analog front-end circuitry being specified) coupled to the input terminal; and an automatic gain control circuit (see discussed above in claim 1, Fig. 1 of Grillo) coupled to the analog front-end circuitry, and comprising: a linear-to-log conversion circuit (e.g. converter CONV_VI); a current amplifier circuit (e.g. amplifier AMPLI_II) comprising a current input terminal coupled to an output terminal of the linear-to-log conversion circuit; an amplitude sense circuit (e.g. form by elements transistors Q9 , Q10, resistors R3-R6 which being connected to OUT1 and OUT2) comprising: an input terminal (Q9, Q10) coupled to an output terminal (OUT1, OUT2) of the current amplifier circuit; and an output terminal (e.g.  a junction terminal between R3 and R7) coupled to a gain control input terminal of the current amplifier circuit; and a capacitor (CFIL2) coupled to the output terminal of the amplitude sense circuit.

Allowable Subject Matter

Claims 3-7, 9-11, 18-19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 call for among others, a signal input terminal; a first current source; a first transistor comprising: a first terminal coupled to the signal input terminal; and a second terminal coupled to the first current source; a second transistor comprising: a first terminal coupled to a third terminal of the first transistor; and a second terminal coupled to a power supply rail; and a first diode-connected transistor comprising: a first terminal coupled to a third terminal of the second transistor; and a second terminal coupled to a second current source and the output terminal of the linear-to-log conversion circuit.
Claims 9-11 call form among others, the current amplifier circuit comprises: a third transistor comprising: a first terminal coupled to a power supply rail; and a second terminal coupled to the second terminal of the first transistor; a first diode-connected transistor comprising: a first terminal coupled to the power supply rail; and a second terminal coupled to a third terminal of the third transistor; a fourth transistor comprising a first terminal coupled to a third terminal of the first diode-connected transistor; and a fifth transistor comprising: a first terminal coupled to the gain control input terminal of the current amplifier circuit; a second terminal coupled to a second terminal of the fourth transistor; and a third terminal coupled to the common voltage source.
Claim 18 & 19 call for among others, a third transistor coupled to the first transistor, the second transistor, and the capacitor, and configured to control a tail current in the first transistor and the second transistor based on a voltage across the capacitor.
Claim 20 calls for among others, a first signal input transistor; a second signal input transistor; and input range control circuitry coupled to the first signal input transistor and the second signal input transistor, and configured to set a common mode voltage provided to the first signal input transistor and the second signal input transistor; and output range control circuitry configured to: sense output common mode voltage at a first output terminal and a second output terminal of the linear-to-log conversion circuit; compare a sensed output common mode voltage to a reference voltage; and adjust voltage at the first output terminal and the second output terminal based on a difference of the sensed output common mode voltage and the reference voltage.
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 12-16 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "compare the differential output signal to a target voltage; and generate a gain control signal based on a difference of the differential output signal and the target voltage; and a capacitor coupled to the current amplifier circuit and the amplitude sense circuit, the capacitor configured to: average the gain control signal over time; and provide an average gain control signal to the current amplifier circuit to set the gain" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                            

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843